Citation Nr: 1008241	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arterial hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to July 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.   

The Board observes that the Veteran has raised a claim of 
entitlement to total disability rating due to individual 
unemployability (TDIU rating) and entitlement to service 
connection for an acquired psychiatric disorder as secondary 
to service-connected diabetes. See VA Form 21-4138, dated 
June 2009.  These claims have not yet been adjudicated by the 
RO and so they are REFERRED to the RO for appropriate action. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, arterial 
hypertension had its onset during active service and there is 
continuity evidence associated with this condition from 
service to the present time.  


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for hypertension and headaches, any 
failure on the part of VA to notify and/or develop the claims 
pursuant to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009) 
(VCAA) cannot be considered prejudicial to the Veteran.  The 
Board will therefore proceed to a review of the claims on the 
merits.  

Discussion 

The Veteran seeks to establish service connection for 
hypertension.  He maintains that blood pressure readings from 
1966 to 1969 demonstrate a steady increase of blood pressure, 
and specifically, that a diastolic reading of 90 upon 
separation in July 1969 reflects the approximate date of 
onset.  He asserts that these findings, along with medical 
evidence showing treatment for hypertension as early as 
January 1971, support a conclusion that hypertension had its 
onset in-service and that service connection should be 
granted on a direct basis.  The Board agrees. 

Service Connection 

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if it becomes manifest to a degree of 10 percent 
within the presumptive period; the presumptive period for 
cardiovascular disease and diseases of the nervous system is 
one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Facts and Analysis 

The competent medical evidence shows that the Veteran is 
currently diagnosed with hypertension.  With respect to in-
service findings related to hypertension, service treatment 
records do reflect increased blood pressure and pulse 
readings for the time period from pre-induction (1965/1966) 
to separation (1969).  For instance, pre-induction medical 
examinations dated in March 1965 and December 1966 show blood 
pressure readings of 102/70 and 122/80, and sitting pulse 
rates of 68 and 78, respectively.  Notably, the July 1969 
separation examination shows an elevated (diastolic) blood 
pressure reading of 138/90 and sitting pulse rate of 84.  A 
hypertension diagnosis was not provided at that time. 

Following separation from service in July 1969, private 
treatment records continue to reflect elevated blood pressure 
readings as early as January 1971. See Medical Notes, Dr. 
Medina, January 1971 to November 2005.  By March 1971, these 
records show that the Veteran was taking two medications to 
control his blood pressure.  Continued private treatment for 
high blood pressure/hypertension is demonstrated through 
2005.  VA treatment records from 2005 to 2007 show that the 
Veteran's hypertension is well controlled with medication.  

Despite the lack of a diagnosis of hypertension at discharge, 
the in-service findings clearly reflect a gradual increase in 
blood pressure and pulse readings from the time of pre-
induction examination to separation examination.  These 
findings, coupled with evidence of actual treatment for 
hypertension proximate to service in January 1971, support 
the conclusion that hypertension likely had its onset in 
service.  

In addition to the medical evidence outlined above, the Board 
notes that the Veteran has provided credible testimony 
regarding continuity of hypertensive symptomatology and 
approximate date of onset. See April 2008 Regional Office 
Hearing.  At his April 2008 hearing, the Veteran testified 
that the medical examiner at separation told him that his 
blood pressure was high; however, he did not seek treatment 
until after he was rejected from employment with the Puerto 
Rican Police Department due to high blood pressure 
(approximately 5 to 6 months after separation from service).  
Unfortunately, a search for any associated medical records 
from the Police Department has proven fruitless.  
Nevertheless, the Board finds the Veteran's statements and 
testimony concerning the presence and date of onset of his 
hypertension to be credible, thereby providing highly 
probative evidence in support of his claim.

In so finding, the Board acknowledges an October 2008 VA 
medical examination report where the physician opined that 
the Veteran's high blood pressure was not related to service.  
The Board affords this opinion little probative value for 
several reasons.  First, while the examiner acknowledged the 
elevated blood pressure reading at separation, he entirely 
failed to discuss the post-service evidence showing treatment 
for hypertension in January 1971.  This significant finding 
should have been addressed by the examiner due to its 
relatively close proximity to separation from service.  
Secondly, the examiner ultimately opined that the Veteran's 
high blood pressure was not related to service, but in the 
comment (objective) portion of the examination report he 
noted that the date of diagnosis was 1969.  Clearly, the 
objective finding as to date of onset is inconsistent with 
his final opinion.  For these reasons, the Board finds that 
the October 2008 opinion is of little probative value. 

Conclusion 

In sum, the Board has weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim on whether the Veteran hypertension 
had its onset in-service.  Simply put, the evidence is 
equally balanced as to this contention.  When the evidence 
for and against the claim is in relative equipoise, by law, 
the Board must resolve reasonable doubt in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this 
case, the evidence is equipoise as to whether the Veteran had 
hypertension in service.  Therefore, entitlement to service 
connection for hypertension is in order.  38 U.S.C.A. §§ 
1110, 5107.




ORDER

Entitlement to service connection for arterial hypertension 
is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


